Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2. 	It is unclear what independent claim 1 is directed to. It unclear if claim 1 is directed to a battery and a preceding battery, or if claim 1 is directed to only a battery.
3.	It is unclear in claims 1 and 5 what the Applicant means by “attached to one of an electronic device”. It is unclear if “attached to one of an electronic device” means 
  4.	It is unclear in claims 1 and 5 what the Applicant means by “preceding battery” since the claim does not recite what the preceding battery comes before. It is unclear because the Applicant does not claim an order of arrangement of a plurality of batteries.
5.	In claim 1 line 2, “the electronic device” appears to lack antecedent basis since the claim only previously recites “one of an electronic device”.
6.	In claims 1 and 5, “the relevant battery” lacks antecedent basis.
7.	It is unclear in claims 1 and 5 what the Applicant means by “relevant battery”.
8.	It is unclear in claims 1 and 5 what the Applicant means by “subsequent battery” since the claim does not recite what the subsequent battery comes after. It is unclear because the Applicant does not claim an order of arrangement of a plurality of batteries.
9.	In claim 2 line 1, “a subsequent battery” (should be “the subsequent battery”), line 5 “a circuit” (should be “the circuit”) lacks antecedent basis.
10.	In claim 4, “the preceding batteries” lacks antecedent basis.
11.	In claim 3, it is unclear what the Applicant means by “at least one subsequent battery” since claim 1 only requires a subsequent battery and not a plurality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



12.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romain (US20170208159).
13.	Regarding claims 1-5, Romain teaches a battery (see Fig. below) detachably attached to one of an electronic device and a preceding battery attached to the electronic device, the battery comprising: a first attaching part provided at a front side of the battery; a second attaching part provided at a rear side of the battery; and a control section controlling the battery; the first attaching part being attachable to one of the electronic device and the preceding battery to transmit and receive electric power and information to and from the one of the electronic device and the preceding battery; the second attaching part being attachable to a subsequent battery to transmit and receive electric power and information to and from the subsequent battery; and the control section being configured such that, when detecting that no subsequent battery is attached to the second attaching part, the control section closes a circuit configured to discharge electric power from the relevant battery to the one of the electronic device and the preceding battery attached to the first attaching part, thereby discharging electric power to the one of the electronic device and the preceding battery (see Fig. below).
14.	Romain teaches a control method (see Fig. below) for a battery detachably attached to one of an electronic device and a preceding battery attached to the electronic device, the control method comprising: discharging, when detecting that no subsequent battery is attached to a rear


    PNG
    media_image1.png
    733
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    517
    media_image2.png
    Greyscale

The Applicant is reminded that the limitation “attached to one of an electronic device” in claim 1 is an intended use limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722